Acknowledgements
This communication is in response to applicant’s response filed on 11/17/2021.
Claims 1, 5, 9, and 13 have been amended. Claims 17-20 have been added.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 102(a)(2) that the combination of Thekadath
Applicant argues dependent claims are patentable because of their dependency on independent claims 1, 5, 9, and 13. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claims 1, 5, 9, and 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dunjic (US 20200311724) in view of Thekadath (US 20190289019) in further view of Valencia (20190303931).

Regarding Claims 1, 5, 9, and 13, Dunjic teaches receiving, by a receiver of a processing server, a response message for a financial transaction from an issuing financial institution transmitted using payment rails, the response message including at least a transaction amount, issuer identification value, and acquirer identification value (Paragraphs 0030, 0037, and 0049 teach a transaction processing system may be associated with one or more transaction processing networks (e.g., a legacy payment rail that facilitates a clearance and settlement of funds transfers); an executed payment application may generate transaction data, which corresponds to the payment transaction involving the outstanding invoice with one or more parameters (e.g., a transaction amount, a payer identifier, an identifier of a source account, an identifier of a payee, and an identifier of a destination account; an executed transaction engine may perform operations that cause payer indirect clearance system to transmit a settlement request (i.e., response message) across network to payer direct clearing system; the payer direct clearing system may perform any of the exemplary processes described herein to clear and reconcile the settlement request, and to submit data characterizing these cleared and reconciled payment transaction to transaction processing system; further the payer direct clearing system may perform additional operations that, in conjunction with peer systems, record selectively encrypted elements of payment summary data, reconciliation status data, and/or settlement status data within one or more ledger blocks of a permissioned distributed ledger, and facilitate an implementation of time-efficient and cryptographically secure process for reconciling the settled payment transactions at payer indirect clearing system); determining, by a processing device of the processing server, real-time settlement of the financial transaction based on at least the one of the issuer identification value or the acquirer identification value (Paragraphs 0018, 0039, and 0064-0065 teach participants in a permissioned distributed ledger-network, such as the indirect and receiving, by the receiver of the processing server, a transaction hash value from the issuing financial institution in response to the settlement request (Paragraphs 0058 and 0097 teach a block generation module may also generate a hash value either alone or in conjunction with a corresponding public cryptographic key of peer system; the block generation module may perform operations that place the hash value and public cryptographic key into corresponding portions of new ledger block; the validation module (i.e. part of the payer indirect clearing system) may perform operations that verify an integrity of ledger block based on a second hash value; the validation module may compute a local hash value based on an application of an appropriate hash function to modifying, by the processing device of the processing server, the response message to include the received transaction hash value and/or confirmation data based on the received transaction hash value (Paragraphs 0151, 0073-0074 and 0076 teach the payer direct clearing system may extract, from the settlement request, the transaction data elements identifying and characterizing each of the payment transactions, and may perform any of the exemplary processes described herein to process each of the extracted elements and generate a corresponding element of legacy transaction data; a reconciliation module may package modified elements of element of correlated transaction data into corresponding portions of reconciled transaction data; a direct settlement module may receive reconciled transaction data, and may perform operations that process each element of reconciled transaction data and generate a corresponding element of legacy transaction data suitable for submission to and processing by transaction processing system (e.g., each element of reconciled transaction data may be structured in accordance with the ISO 20022™ standard data-interchange format and as such, may include not only payment instruction information that specifies corresponding values of transaction parameters, but also corresponding elements of rich remittance transaction data); the direct settlement module may generate a corresponding element of legacy transaction data structured in accordance with the legacy data-interchange format; the transaction data may include an application cryptogram, such as a hash value, random number, cryptographic key, etc.); and transmitting, by the transmitter of the processing server, the modified response message to a transaction processing system using the payment rails (Paragraph 0078 teaches the direct 
However, Dunjic does not explicitly teach executing, by the processing device of the processing server, a query on a memory of the processing server to identify a public key associated with the acquirer identification value; and generating, by the processing device of the processing server, a destination address using the identified public key; and transmitting, by a transmitter of the processing server, a settlement request to the issuing financial institution using an alternative communication network, the settlement Amendment and Replyrequest including at least the destination address, the transaction amount, and a transaction reference value.
Thekadath teaches executing, by a processing device of the processing server, a query on a memory of the processing server to identify a public key associated with the acquirer identification value (Paragraphs 0146, 0233-0234 and 0258 teach the recipient institution computer may enroll for interaction with the asset transfer network (e.g., via the interaction platform or the administrative node computer); as a result, the recipient institution computer may receive and be associated with a unique enterprise ID; the recipient institution computer may also receive and be associated with a key pair; when the transaction details are ready, the information can be passed to a digital asset preparation module (i.e., the interaction platform/administrative node computer uses the enterprise ID of the recipient institution computer to determine the public key of  a key database can include one or more encryption keys associated with one or more entities (e.g., the key database can include one or more public keys associated with entities) (i.e., issuer nodes and recipient nodes)); generating, by the processing device of the processing server, a destination address using the identified public key (Paragraphs 0177, 0218, and 0235 teach the interaction platform (instead of the issuer node computer) may generate a digital asset that includes a digital asset identifier, recipient institution computer information (e.g., financial institution name, enterprise ID, public key, BIN), and an invoice number/a purchase order number (i.e., transaction reference value); at this point, the blockchain application interface can forward the digital asset and digital signatures to a blockchain application, and the blockchain application can update a blockchain ledger with the new digital asset (e.g., which can include creating a new block), as well as create a smart contract based on the digital asset); and transmitting, by a transmitter of the processing server, a settlement request to the issuing financial institution using an alternative communication network, the settlement request including at least the destination address, the transaction amount, and a transaction reference value ((Paragraphs 0219, 0181, and 0102 teach the interaction platform may provide the digital asset (i.e., includes the transaction reference value) and other 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Dunjic, which teaches real-time settlement of a transaction received from payment rails, to incorporate the teachings of Thekadath to execute, by the processing device of the processing server, a query on a memory of the processing server to identify a public key associated with the acquirer identification value; generate, by the processing device of the processing server, a destination address using the identified public key; and transmit, by a transmitter of the processing server, a settlement request to the issuing financial institution using an alternative communication network, the settlement request including at least the destination address, the transaction amount, and a transaction reference value.
There is motivation to combine Thekadath into Dunjic because the additional elements provide an asset transfer network with improved speed, security, 
However, the combination of Dunjic and Thekadath does not explicitly teach transmitting, by the transmitter of the processing server, the modified response message to an acquiring financial institution.
Valencia from same or similar field of endeavor teaches transmitting, by the transmitter of the processing server, the modified response message to an acquiring financial institution (Paragraph 0161 teaches once the payments processor receives verification from the issuer, it relays the information back to the acquirer who then completes the payment transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Dunjic and Thekadath, which teaches real-time 
There is motivation to combine Valencia into the combination of Dunjic and Thekadath because (i) the availability of the device-resident ledger system and its associated balance to the subscriber enables the subscriber to authorize a merchant to debit his transaction account with the issuer to pay the merchant in real-time; (ii) only one payment or transaction cycle is required from initial payment instruction by the subscriber with his digital passbook/ledger, to clearing and settlement of accounts using automatic debit and credit, instead of the tedious and repetitive authorization, clearing and settlement processes using the infrastructure of the technology network; (iii) through automatic debit and credit from one transaction device to the other (e.g., from NFC-enabled SIM card to the POS reader), and one party to the other (e.g., from the subscriber to the acquirer), the merchant and the payment community may be paid quickly and efficiently; and (iv) since the payment cycle is reduced and simplified, payment of merchants and the community may be done efficiently in clusters, thus decentralizing the payment infrastructure, reducing players, processes, and ultimately, friction costs (Valencia Paragraph 0012).
Regarding Claims 1 and 5, Dunjic teaches a method for real-time settlement of financial institutions for a standard electronic payment transaction using a blockchain network (Paragraph 0004 teaches a computer-
Regarding Claims 9 and 13, Dunjic teaches a system for real-time settlement of financial institutions for a standard electronic payment transaction using a blockchain network (Paragraph 0106 teaches as a participant in the permissioned distributed-ledger network, payer indirect clearing system may be configured to access the permissioned distributed ledger, and based on a selective decryption of that encrypted status data, payer indirect clearing system may perform any of the exemplary processes described herein to reconcile each of the submitted payment transactions without the temporal delay and resulting increased potential for fraudulent activity that characterizes many conventional indirect settlement protocols that leverage existing payment rails).
Regarding Claims 5 and 13, the combination does not explicitly teach executing, by a processing device of the processing server, a query on a memory of the processing server to identify a public key associated with the acquirer identification value and a private key associated with the issuer identification value; and generating, by the processing device of the processing server, a destination address using the identified public key and a digital signature using the identified private key; and transmitting, by a transmitter of the processing server, a blockchain transaction request to a node in a blockchain network using an alternative communication network, Amendment and Replythe blockchain transaction request including at least the digital signature.
Thekadath further teaches executing, by a processing device of the processing server, a query on a memory of the processing server to identify a public key associated with the acquirer identification value and a private key associated with the issuer identification value (Paragraphs 0146, 0233-0234 and 0258 teach the recipient institution computer may enroll for interaction with the asset transfer network (e.g., via the interaction platform or the administrative node computer); as a result, the recipient institution computer may receive and be associated with a unique enterprise ID; the recipient institution computer may also receive and be associated with a key pair; when the transaction details are ready, the information can be passed to a digital asset preparation module; the digital asset preparation module can then generate a digital asset based on the transaction details, as well as temporarily store the digital asset in the database; the digital asset preparation module can also prepare for storing the digital asset in a blockchain ledger by providing the digital asset to a recording module of a blockchain application interface; the digital asset preparation module can prompt a hardware security module for one or more digital signatures. (e.g., the HSM can generate a digital signature using a private key associated with the sending institution computer); accordingly, the hardware security module can be  generating, by the processing device of the processing server, a destination address using the identified public key and a digital signature using the identified private key (Paragraphs 0177, 0218, and 0235 teach the interaction platform (instead of the issuer node computer) may generate a digital asset and a digital signature for the digital asset based on the private key of the issuer node computer or the sending institution computer; the digital signature may be attached to or included in the digital asset; in addition to the digital signature, the digital asset includes a digital asset identifier, recipient institution computer information (e.g., financial institution name, enterprise ID, public key, BIN), and an invoice number/a purchase order number; the digital signatures and/or completed digital asset can be provided to the recording module; at this point, the blockchain application interface can forward the digital asset and digital signatures to a blockchain application, and the blockchain application can update a blockchain ledger with the new digital asset (e.g., which can include creating a new block), as well as create a smart contract based on the digital asset); and transmitting, by a transmitter of the processing server, a blockchain transaction request to a node in a blockchain network using an alternative communication network, Amendment and Replythe blockchain transaction request including at least the digital signature Paragraphs 0219, 0181, and 0102 teach the interaction platform may provide the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Dunjic, Thekadath, and Dunjic to incorporate the further teachings of Thekadath to execute, by the processing device of the processing server, a query on a memory of the processing server to identify a private key associated with the issuer identification value; and generate, by the processing device of the processing server, a digital signature using the identified private key.


Regarding Claims 2 and 10, the combination of Dunjic, Thekadath, and Valencia teaches all the limitations of claims 1 and 9 above; and Dunjic further teaches transmitting, by the transmitter of the processing server, the transaction hash value to a node in a blockchain network (Paragraphs 0058 and 0097 teach the block generation module may generate a hash value; block generation module may place the hash value into corresponding portions of new ledger block; the validation module (i.e. part of the payer indirect clearing system) may perform operations that verify an integrity of ledger block based on a second hash value; the validation module computes a local hash value based on an application of an appropriate hash function to encrypted status data); and receiving, by the receiver of the processing server, the confirmation data from the node in the blockchain network (Paragraphs 0099 and 0104 teach in response to a successful validation of digital signature, the validation module may verify the integrity of encrypted status data, and may perform operations that decrypt all or a portion of encrypted status data using private cryptographic key, and provide decrypted summary data, e.g., status data of FIG. 3B, as an input to a reconciliation module of executed transaction engine; the reconciliation module may generate an element of reconciliation data indicative of the successful and completed settlement of the particular payment transaction, and associate reconciliation data element with element of correlated transaction data within transaction database; the reconciliation module may also provide payment 

Regarding Claims 3 and 11, the combination of Dunjic, Thekadath, and Valencia teaches all the limitations of claims 1 and 9 above; and Dunjic further teaches receiving, by the receiver of the processing server, a confirmation hash value from a node in a blockchain network (Paragraphs 0090 and 0096 teach a payload portion of new ledger block may include, among other things, a hash value computed based on an application of any appropriate hash algorithm to payload; the validation module may access (i.e., receive) updated distributed ledger, and parse each of the ledger blocks to identify one or more of the ledger bocks that record public key certificate; the validation module may access the hash value); and validating, by the processing device of the processing server, that the transaction hash value matches the confirmation hash value prior to modifying the response message (Paragraphs 0097-0098 teach the validation module may perform operations that verify an integrity of ledger block based on the hash value; the validation module may compute a local hash value based on an application of an appropriate hash function to encrypted status data and data access control information; in response to a determined consistency between hash value and the locally computed hash value, validation module may verify the integrity of ledger block, and may perform additional operations that 

Regarding Claims 4, 7, 12, and 15, the combination of Dunjic, Thekadath, and Valencia teaches all the limitations of claims 1, 5, 9, and 13 above; however the combination does not explicitly teach wherein the transaction reference value is included in the received response message.
Thekadath further teaches wherein the transaction reference value is included in the received response message (Paragraphs 0175 and 0177 teach the sending institution computer may send a transaction request to the issuer node computer (e.g., via the interaction platform); the request may include an invoice number and invoice information, a purchase order number, a timestamp, and any other suitable information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Dunjic, Thekadath, and Dunjic to incorporate the further teachings of Thekadath for the transaction reference value to be included in the received response message.
There is motivation to further combine Thekadath into the combination of Dunjic, Thekadath, and Valencia for the same reasons listed above in claims 1, 5, 9 and 13.

Regarding Claims 6 and 14, the combination of Dunjic, Thekadath, and Valencia teaches all the limitations of claims 5 and 13 above; and Dunjic further generating, by the processing device of the processing server, the transaction hash value by applying a hashing algorithm to the blockchain transaction request, wherein the response message includes the confirmation data (Paragraphs 0087 and 0089-0090 teach the block generation module may perform operations that encrypt each of the elements of status data using the public cryptographic key of payer indirect clearing system, and may generate corresponding elements of encrypted status data; the peer system may perform any of the exemplary, consensus-based processes described herein to validate recordation request and to package all, or a portion, of recordation request into a new ledger block; the peer system may generate an updated distributed ledger that include a new ledger block; a payload portion of new ledger block may include, among other things, encrypted status data and data access control information; the new ledger block may also include a hash value computed based on an application of any appropriate hash algorithm to payload).

Regarding Claims 8 and 16, the combination of Dunjic, Thekadath, and Valencia teaches all the limitations of claims 5 and 13 above; however the combination does not explicitly teach wherein the public key and private key are components in separate cryptographic key pairs.
Thekadath further teaches wherein the public key and private key are components in separate cryptographic key pairs (Paragraphs 0069 and 0136 teach the sending institution computer may receive a key pair; the sending institution computer key pair may be stored in another entity's HSM (e.g., an HSM 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Dunjic, Thekadath, and Dunjic to incorporate the further teachings of Thekadath for the public key and private key to be components in separate cryptographic key pairs.
There is motivation to further combine Thekadath into the combination of Dunjic, Thekadath, and Valencia for the same reasons listed above in claims 5 and 13.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Dunjic (US 20200311724) in view of Thekadath (US 20190289019) in further view of Valencia (20190303931) in further view of Chalakudi (US 20190114182).

Regarding Claims 17-20, the combination of Dunjic, Thekadath, and Valencia teaches all the limitations of claims 1, 5, 9, and 13 above; and Dunjic further teaches wherein the executing, by the processing device of the processing server, a query on a memory of the processing server to identify a public key associated with the acquirer identification value, includes: identifying, by the processing device of the processing server, a plurality of public keys associated with the acquirer identification value (Paragraphs 0112 and 0114 teach a payee indirect clearing system may maintain a data repository that includes, but is not limited to, a cryptographic library that may include an asymmetric cryptographic key pair associated with, generated by, or  may include an asymmetric cryptographic key pair associated with, generated by, or assigned to payee direct clearing system, along with public key certificates associated with one or more additional computing systems within environment, such as computing systems associated with or operated by a financial institution associated with one or more payees involved in corresponding payment transactions); and determining, by the processing device of the processing server, which of the plurality of public keys to use based on the blockchain network preference (Paragraph 0123 teaches upon receipt of summary data a block generation module may access cryptographic library to obtain (i) cryptographic data that includes a private cryptographic key associated with payee direct clearing system and a public key certificate of payee direct clearing system; and (ii) cryptographic data that includes a public key certificate of payee indirect clearing system, which includes a corresponding public cryptographic key; each of the public key certificates may be generated by a corresponding certificate authority operating within environment).
However, the combination does not explicitly teach storing, in a memory of the processing server, a database, the database including an issuing financial institution profile and an acquiring institution profile, each of the issuing financial institution profile and the acquiring institution profile including one or more public keys each associated with a blockchain network, and a blockchain network preference.
Chalakudi from same or similar field of endeavor teaches storing, in a memory of the processing server, a database, the database including an issuing financial institution profile and an acquiring institution profile, each of the issuing financial institution profile and the acquiring institution profile including one or more public keys each associated with a blockchain network, and a blockchain network preference (Paragraphs 0025 and 0036 teach each system may have a unique blockchain address that may be the public key of an asymmetric cryptography public/private key pair assigned to a system and/or application; for example service consumer system may have a consumer system address comprising a first public key corresponding to a first private key of a first asymmetric cryptography key pair, and the service provider system may have a provider system address comprising a second public key corresponding to a second private key of a second asymmetric cryptography key pair; the service consumer system and/or service provider system may register with the blockchain using an application registration system that assigns a unique blockchain address and/or a unique public/private cryptographic key pair to each application; the blockchain address, public key, and/or private key may be stored in a central asset registry or application inventory system in association with an identifier (e.g., an application ID) that identifies the registered application; the blockchain address, public key, and/or private key may serve as a unique identifier for registered 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Dunjic, Thekadath, and Dunjic to incorporate the teachings of Chalakudi to store, in a memory of the processing server, a database, the database including an issuing financial institution profile and an acquiring institution profile, each of the issuing financial institution profile and the acquiring institution profile including one or more public keys each associated with a blockchain network, and a blockchain network preference.
There is motivation to combine Chalakudi into the combination of Dunjic, Thekadath, and Valencia because the balancing and control systems described herein may use a distributed database, which may be based on a blockchain and have consensus based transaction validation. The present disclosure may allow for real-time or near real-time balancing and control of API transactions, including in one to one interactions such as during two-way communications (e.g., a service consumer sends requests and a service provider sends responses) (Chalakudi Paragraph 0014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prakash et al. (US 20180330342) teaches systems and methods related to cryptocurrency system that enables transactions to be performed using digital assets corresponding to an amount of fiat currency. The cryptocurrency system 
Li et al. (US 20190220856) teaches systems and methods for conducting a transaction utilizing a cryptocurrency. The user may fund a cryptocurrency account with his pre-existing cryptocurrency. An issuer may purchase cryptocurrency within a cryptocurrency exchange. The user may then utilize a payment device (e.g., a Crypto Debit Card) that is associated with a cryptocurrency balance to conduct a transaction with a merchant for goods and/or services. An authorization request message may be transmitted to the authorizing entity computer. The authorizing entity computer may determine a cryptocurrency amount corresponding to the fiat currency transaction amount of the authorization request message. A sell request message may be transmitted to an exchange that facilitates the sale of the cryptocurrency amount. If the sale is successful, the authorizing entity computer may transmit an authorization response message indicating that the transaction is approved and the merchant may release the purchased goods and/or services.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685       
                                                                                                                                                                                           /JAY HUANG/Primary Examiner, Art Unit 3619